Title: From George Washington to Benjamin Lincoln, 10 July 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters July 10th 1782
                  
                  I do myself the honor to transmit you, Copy of a Letter I have received from Brigadier General Glover, which you will observe he desires may  submitted to Congress.
                  Was I to give my Opinion on this matter, it would be that his Request should be complied with, for I think it pretty evident that the Country will reap very little benefit from any future services from him—his Age and Infirmities are such, that he will ever be absent from the Army, and therefore, if he is not permitted to retire on half pay, he must either be dismissed (which I dare say no one will think just) or he will receive the full pay and Emoluments of his Rank without rendering any Service—The same reasons urge me to recommend that General Parsons may also be permitted to retire, his situation is exactly similar to General Glover’s, and the same provision must, I should suppose, be made for both—whatever may be the determination of Congress on this matter, I beg you to make me acquainted with it.  I am Sir Your very Obedient Servant
                  
                     Go: Washington
                  
               